                                                                  (1 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 1 of 16




                             FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         AMANDA FRLEKIN; TAYLOR                 No. 15-17382
         KALIN; AARON GREGOROFF;
         SETH DOWLING; DEBRA                      D.C. Nos.
         SPEICHER, on behalf of              3:13-cv-03451-WHA
         themselves and all others           3:13-cv-03775-WHA
         similarly situated,                 3:13-cv-04727-WHA
                    Plaintiffs-Appellants,

                        v.                          OPINION

         APPLE, INC., a California
         corporation,
                    Defendant-Appellee.



               Appeal from the United States District Court
                 for the Northern District of California
                William Alsup, District Judge, Presiding

                  Argued and Submitted July 11, 2017
                 Submission Withdrawn August 16, 2017
                     Resubmitted August 26, 2020
                       San Francisco, California

                          Filed September 2, 2020
                                                                                 (2 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 2 of 16




        2                       FRLEKIN V. APPLE

        Before: Susan P. Graber and Michelle T. Friedland, Circuit
            Judges, and Consuelo B. Marshall, * District Judge.

                           Opinion by Judge Marshall


                                  SUMMARY **


                                   Labor Law

            The panel reversed the district court’s grant of summary
        judgment in favor of defendant Apple, Inc., in a wage-and-
        hour class action brought by employees who sought
        compensation under California law for time spent waiting
        for and undergoing exit searches.

            Upon the panel’s certification of a question of California
        law, the California Supreme Court concluded that time spent
        on the employer’s premises waiting for, and undergoing,
        required exit searches of packages, bags, or personal
        technology devices voluntarily brought to work purely for
        personal convenience by employees was compensable as
        “hours worked” within the meaning of California Industrial
        Welfare Commission Wage Order 7.

            The panel reversed the district court’s grant of Apple’s
        motion for summary judgment and remanded with
        instructions to (1) grant plaintiffs’ motion for summary

            *
              The Honorable Consuelo B. Marshall, United States District Judge
        for the Central District of California, sitting by designation.
            **
              This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
                                                                      (3 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 3 of 16




                            FRLEKIN V. APPLE                     3

        judgment on the issue of whether time spent by class
        members waiting for and undergoing exit searches pursuant
        to Apple’s “Employee Package and Bag Searches” policy is
        compensable as “hours worked” under California law, and
        (2) determine the remedy to be afforded to individual class
        members.


                               COUNSEL

        Kimberly A. Kralowec (argued) and Kathleen S. Rogers,
        The Kralowec Law Group, San Francisco, California; Lee S.
        Shalov and Brett R. Gallaway, McLaughlin & Stern LLP,
        New York, New York; for Plaintiffs-Appellants.

        Julie A. Dunne (argued), Littler Mendelson P.C., San Diego,
        California; Richard H. Rahm, Littler Mendelson P.C., San
        Francisco, California; Theodore J. Boutrous Jr., Joshua S.
        Lipshutz, Bradley J. Hamburger, and Lauren M. Blas,
        Gibson Dunn & Crutcher LLP, Los Angeles, California; for
        Defendant-Appellee.

        Michael D. Singer and Janine R. Menhennet, Cohelan
        Khoury & Singer, San Diego, California, for Amicus Curiae
        California Employment Lawyers Association.


                                OPINION

        MARSHALL, District Judge:

           Plaintiffs Amanda Frlekin, Taylor Kalin, Aaron
        Gregoroff, Seth Dowling, and Debra Speicher brought this
        wage-and-hour class action on behalf of current and former
        non-exempt employees who have worked in Defendant
                                                                         (4 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 4 of 16




        4                    FRLEKIN V. APPLE

        Apple, Inc.’s retail stores in California since July 25, 2009.
        Plaintiffs seek compensation for time spent waiting for and
        undergoing exit searches pursuant to Apple’s “Employee
        Package and Bag Searches” policy (the “Policy”), which
        states:

               Employee Package and Bag Searches

               All personal packages and bags must be
               checked by a manager or security before
               leaving the store.

               General Overview

               All employees, including managers and
               Market Support employees, are subject to
               personal package and bag searches. Personal
               technology must be verified against your
               Personal Technology Card (see section in this
               document) during all bag searches.

               Failure to comply with this policy may lead
               to disciplinary action, up to and including
               termination.

               Do

                    •   Find a manager or member of the
                        security team (where applicable) to
                        search your bags and packages before
                        leaving the store.
                                                                       (5 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 5 of 16




                             FRLEKIN V. APPLE                      5

               Do Not

                   •   Do not leave the store prior to having
                       your personal package or back [sic]
                       searched by a member of
                       management or the security team
                       (where applicable).

                   •   Do not have personal packages
                       shipped to the store. In the event that
                       a personal package is in the store, for
                       any reason, a member of management
                       or security (where applicable) must
                       search that package prior to it leaving
                       the store premises.

           Apple also provides guidelines to Apple store managers
        and security team members conducting the searches
        pursuant to the Policy, which state:

               All Apple employees, including Campus
               employees, are subject to personal pack age
               [sic] checks upon exiting the store for any
               reason (break, lunch, end of shift). I t [sic] is
               the employee’s responsibility to ensure all
               personal packages are checked b y [sic] the
               manager-on-duty prior to exiting the store.

               When checking employee packages, follow
               these guidelines:

                   •   Ask the employee to open every bag,
                       brief case, back pack, purse, etc.

                   •   Ask the employee to remove any type
                       of item that Apple may sell. Be sure
                                                                  (6 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 6 of 16




        6                  FRLEKIN V. APPLE

                     to verify the serial number of the
                     employee’s personal technology
                     against the personal technology log.

                 •   Visually inspect the inside of the bag
                     and view its contents. Be sure to ask
                     the employee to unzip zippers and
                     compartments so you can inspect the
                     entire co ntents [sic] of the bag. If
                     there are bags within a bag, such as a
                     cosmetics case, be sure to ask the
                     employee to open these bags as well.

                 •   At no time should you remove any
                     items inside the bag or touch the
                     employee’s personal belongings. If
                     something looks questionable, ask the
                     employee to move or remove items
                     from the bag so that the bag check can
                     be completed.

                 •   In the event that a questionable item
                     is found, ask the employee to remove
                     t he [sic] item from the bag. Apple
                     will reserve the right to hold onto the
                     questioned i tem [sic] until it can be
                     verified as employee owned. (This
                     will make the employee mor e [sic]
                     aware to log in all items at start of
                     shift).

                 •   If item cannot be verified by [the
                     manager on duty], contact Loss
                     Prevention . . . .
                                                                           (7 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 7 of 16




                              FRLEKIN V. APPLE                        7

            Employees estimate that the time spent waiting for and
        undergoing an exit search pursuant to the Policy typically
        ranges from five to twenty minutes, depending on the
        manager or security guard’s availability. Some employees
        reported waiting up to forty-five minutes to undergo an exit
        search. Employees receive no compensation for the time
        spent waiting for and undergoing exit searches, because they
        must clock out before undergoing a search pursuant to the
        Policy.

            On July 16, 2015, the district court certified a class
        defined as “all Apple California non-exempt employees who
        were subject to the bag-search policy from July 25, 2009, to
        the present.” Because of concerns that individual issues
        regarding the different reasons why employees brought bags
        to work, “ranging from personal convenience to necessity,”
        would predominate in a class-wide adjudication, the district
        court (with Plaintiffs’ consent) made clear in its certification
        order that “bag searches” would “be adjudicated as
        compensable or not based on the most common scenario,
        that is, an employee who voluntarily brought a bag to work
        purely for personal convenience.” Therefore, the certified
        class did not include employees who were required to bring
        a bag or iPhone to work because of special needs (such as
        medication or a disability accommodation).

            The parties filed cross-motions for summary judgment
        on the issue of liability. On November 7, 2015, the district
        court granted Apple’s motion and denied Plaintiffs’ motion.
        The district court ruled that time spent by class members
        waiting for and undergoing exit searches pursuant to the
        Policy is not compensable as “hours worked” under
        California law because such time was neither “subject to the
        control” of the employer nor time during which class
                                                                       (8 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 8 of 16




        8                   FRLEKIN V. APPLE

        members were “suffered or permitted to work.” Plaintiffs
        timely appealed.

            We certified to the California Supreme Court the
        following question of state law:

               Is time spent on the employer’s premises
               waiting for, and undergoing, required exit
               searches of packages or bags voluntarily
               brought to work purely for personal
               convenience by employees compensable as
               “hours worked” within the meaning of
               California Industrial Welfare Commission
               Wage Order No. 7?

        Frlekin v. Apple, Inc., 870 F.3d 867, 869 (9th Cir. 2017).
        The California Supreme Court granted our request to decide
        the following question of California law, as reformulated by
        the California Supreme Court (see Cal. Rules of Court, rule
        8.548(f)(5)):

               Is time spent on the employer’s premises
               waiting for, and undergoing, required exit
               searches of packages, bags, or personal
               technology devices voluntarily brought to
               work purely for personal convenience by
               employees compensable as “hours worked”
               within the meaning of Wage Order 7?

        Frlekin v. Apple Inc., 457 P.3d 526, 529 (Cal. 2020). The
        California Supreme Court concluded the answer to the
        question certified, as reformulated, is yes. Id.

            Following the California Supreme Court’s decision, the
        parties filed supplemental briefs addressing whether there
                                                                                      (9 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 9 of 16




                                  FRLEKIN V. APPLE                               9

        are factual disputes that would preclude summary judgment
        for Plaintiffs on remand. 1

                                            I.

            We have jurisdiction pursuant to 28 U.S.C. § 1291.

                                           II.

            We review a district court’s order granting summary
        judgment de novo. Mayes v. WinCo Holdings, Inc., 846 F.3d
        1274, 1277 (9th Cir. 2017). “A grant of summary judgment
        is appropriate when there is no genuine dispute as to any
        material fact and the movant is entitled to judgment as a
        matter of law.” Id. (internal quotation marks omitted). The
        evidence is viewed “in the light most favorable to the non-
        moving party.” Albino v. Baca, 747 F.3d 1162, 1168 (9th
        Cir. 2014) (en banc).

                                           III.

           California Industrial Welfare Commission Wage Order
        No. 7 provides: “Every employer shall pay to each employee

             1
               Plaintiffs request that we take judicial notice of the following
        records of the California Supreme Court: (1) Answer Brief on the Merits
        filed March 19, 2018 (relevant excerpt); (2) Defendant and Respondent
        Apple Inc.’s Petition for Rehearing filed Feb. 28, 2020 (relevant
        excerpt); (3) Answer to Petition for Rehearing filed March 9, 2020
        (relevant excerpt); (4) Order Denying Rehearing filed May 13, 2020; and
        (5) Letter from the Supreme Court of California filed May 14, 2020.
        Plaintiffs’ Motion for Judicial Notice is granted because these documents
        are court filings in the California Supreme Court proceeding regarding
        the question we certified. See Fed. R. Evid. 201(d); Reyn’s Pasta Bella,
        LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (observing
        that the court “may take judicial notice of court filings and other matters
        of public record”).
                                                                                  (10 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 10 of 16




        10                      FRLEKIN V. APPLE

        . . . not less than the applicable minimum wage for all hours
        worked in the payroll period . . . .” Cal. Code Regs. tit. 8,
        § 11070(4)(B). The Wage Order further provides: “‘Hours
        worked’ means the time during which an employee is subject
        to the control of an employer, and includes all the time the
        employee is suffered or permitted to work, whether or not
        required to do so.” Id. § 11070(2)(G). The California
        Supreme Court has explained that the two parts of the
        definition—“time during which an employee is subject to the
        control of an employer” and “time the employee is suffered
        or permitted to work, whether or not required to do so”—
        establish “independent factors, each of which defines
        whether certain time spent is compensable as ‘hours
        worked.’” Morillion v. Royal Packing Co., 995 P.2d 139,
        143 (Cal. 2000).

              In answering the question certified, as reformulated, the
        California Supreme Court held that Apple’s employees “are
        subject to Apple’s control while awaiting, and during,
        Apple’s exit searches,” and therefore Apple “must
        compensate those employees . . . for the time spent waiting
        for and undergoing” the exit searches pursuant to the Policy.
        Frlekin, 457 P.3d at 538. The California Supreme Court
        reasoned: “Apple’s exit searches are required as a practical
        matter, occur at the workplace, involve a significant degree
        of control, are imposed primarily for Apple’s benefit, and are
        enforced through threat of discipline. Thus, according to the
        ‘hours worked’ control clause, plaintiffs ‘must be paid.’”
        Id. 2


             2
              The California Supreme Court declined to consider whether the
        time spent waiting for and undergoing exit searches pursuant to the
        Policy is compensable under the “suffered or permitted to work” clause.
        Frlekin, 457 P.3d at 538.
                                                                          (11 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 11 of 16




                             FRLEKIN V. APPLE                       11

            The district court had held to the contrary in granting
        summary judgment to Apple. Accordingly, the court erred
        in granting summary judgment to Apple.

            Plaintiffs’ motion for summary judgment had similarly
        sought a ruling solely on what the district court characterized
        as the “main issue of compensability”: whether “time spent
        pursuant to Apple’s bag-search policy is compensable
        without regard to any special reason any employee brought
        a bag to work.” The California Supreme Court’s holding is
        equally dispositive of that motion and, therefore, Plaintiffs
        are entitled to summary judgment on the main issue of
        compensability.

            In its supplemental briefing, Apple contends that
        disputed, material facts preclude summary judgment in favor
        of Plaintiffs because some class members “did not bring
        bags or devices to work,” “were never required to participate
        in checks,” or “worked in stores with remote break rooms
        where they stored their belongings,” and because it is
        disputed whether the Policy was enforced through
        discipline. Those purported disputed facts pertain solely to
        individual remedies, not to the main legal question as to
        class-wide relief. As Apple itself recognized in opposing
        summary judgment, those purported disputed facts are
        irrelevant to whether time spent by class members waiting
        for and undergoing exit searches pursuant to the Policy is
        compensable as “hours worked” under California law. On
        remand, the district court shall resolve any relevant factual
        disputes as part of its ordinary determination of individual
        remedies, such as by requiring sworn claim forms.

            Apple also argues that there are disputed facts regarding
        whether time spent by class members undergoing a search is
        de minimis. Apple failed to raise this argument before the
        district court in opposing Plaintiffs’ motion for summary
                                                                        (12 of 16)
Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 12 of 16




        12                   FRLEKIN V. APPLE

        judgment; the argument is therefore forfeited. Davidson v.
        O’Reilly Auto Enters., LLC, — F.3d —, 2020 WL 4433118,
        at *7 (9th Cir. Aug. 3, 2020).

            Because no material facts are in dispute as to whether
        time spent by class members waiting for and undergoing exit
        searches pursuant to the Policy is compensable as “hours
        worked” under California law, Plaintiffs are entitled to
        summary judgment on that legal question.

                                    IV.

            We reverse the district court’s grant of Apple’s motion
        for summary judgment and denial of Plaintiffs’ motion for
        summary judgment, and we remand for further proceedings
        with instructions to (1) grant Plaintiffs’ motion for summary
        judgment on the issue of whether time spent by class
        members waiting for and undergoing exit searches pursuant
        to the Policy is compensable as “hours worked” under
        California law, and (2) determine the remedy to be afforded
        to individual class members.

             REVERSED and REMANDED with instructions.
                                                                                         (13 of 16)
            Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 13 of 16



                     United States Court of Appeals for the Ninth Circuit

                                      Office of the Clerk
                                       95 Seventh Street
                                    San Francisco, CA 94103

            Information Regarding Judgment and Post-Judgment Proceedings

Judgment
     •   This Court has filed and entered the attached judgment in your case.
         Fed. R. App. P. 36. Please note the filed date on the attached
         decision because all of the dates described below run from that date,
         not from the date you receive this notice.

Mandate (Fed. R. App. P. 41; 9th Cir. R. 41-1 & -2)
    •     The mandate will issue 7 days after the expiration of the time for
          filing a petition for rehearing or 7 days from the denial of a petition
          for rehearing, unless the Court directs otherwise. To file a motion to
          stay the mandate, file it electronically via the appellate ECF system
          or, if you are a pro se litigant or an attorney with an exemption from
          using appellate ECF, file one original motion on paper.

Petition for Panel Rehearing (Fed. R. App. P. 40; 9th Cir. R. 40-1)
Petition for Rehearing En Banc (Fed. R. App. P. 35; 9th Cir. R. 35-1 to -3)

(1)     A.      Purpose (Panel Rehearing):
        •       A party should seek panel rehearing only if one or more of the following
                grounds exist:
                ►    A material point of fact or law was overlooked in the decision;
                ►    A change in the law occurred after the case was submitted which
                      appears to have been overlooked by the panel; or
                ►    An apparent conflict with another decision of the Court was not
                      addressed in the opinion.
        •       Do not file a petition for panel rehearing merely to reargue the case.

        B.      Purpose (Rehearing En Banc)
        •       A party should seek en banc rehearing only if one or more of the following
                grounds exist:



Post Judgment Form - Rev. 12/2018                                                            1
                                                                                                 (14 of 16)
           Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 14 of 16


                ►        Consideration by the full Court is necessary to secure or maintain
                         uniformity of the Court’s decisions; or
                ►        The proceeding involves a question of exceptional importance; or
                ►        The opinion directly conflicts with an existing opinion by another
                         court of appeals or the Supreme Court and substantially affects a
                         rule of national application in which there is an overriding need for
                         national uniformity.

(2)     Deadlines for Filing:
        •    A petition for rehearing may be filed within 14 days after entry of
             judgment. Fed. R. App. P. 40(a)(1).
        •    If the United States or an agency or officer thereof is a party in a civil case,
             the time for filing a petition for rehearing is 45 days after entry of judgment.
             Fed. R. App. P. 40(a)(1).
        •    If the mandate has issued, the petition for rehearing should be
             accompanied by a motion to recall the mandate.
        •    See Advisory Note to 9th Cir. R. 40-1 (petitions must be received on the
             due date).
        •    An order to publish a previously unpublished memorandum disposition
             extends the time to file a petition for rehearing to 14 days after the date of
             the order of publication or, in all civil cases in which the United States or an
             agency or officer thereof is a party, 45 days after the date of the order of
             publication. 9th Cir. R. 40-2.

(3)     Statement of Counsel
        •     A petition should contain an introduction stating that, in counsel’s
              judgment, one or more of the situations described in the “purpose” section
              above exist. The points to be raised must be stated clearly.

(4)     Form & Number of Copies (9th Cir. R. 40-1; Fed. R. App. P. 32(c)(2))
        •    The petition shall not exceed 15 pages unless it complies with the
             alternative length limitations of 4,200 words or 390 lines of text.
        •    The petition must be accompanied by a copy of the panel’s decision being
             challenged.
        •    An answer, when ordered by the Court, shall comply with the same length
             limitations as the petition.
        •    If a pro se litigant elects to file a form brief pursuant to Circuit Rule 28-1, a
             petition for panel rehearing or for rehearing en banc need not comply with
             Fed. R. App. P. 32.


Post Judgment Form - Rev. 12/2018                                                                 2
                                                                                              (15 of 16)
                  Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 15 of 16
      •       The petition or answer must be accompanied by a Certificate of Compliance
              found at Form 11, available on our website at www.ca9.uscourts.gov under
              Forms.
      •       You may file a petition electronically via the appellate ECF system. No paper copies are
              required unless the Court orders otherwise. If you are a pro se litigant or an attorney
              exempted from using the appellate ECF system, file one original petition on paper. No
              additional paper copies are required unless the Court orders otherwise.

Bill of Costs (Fed. R. App. P. 39, 9th Cir. R. 39-1)
       •     The Bill of Costs must be filed within 14 days after entry of judgment.
       •     See Form 10 for additional information, available on our website at
             www.ca9.uscourts.gov under Forms.

Attorneys Fees
     •     Ninth Circuit Rule 39-1 describes the content and due dates for attorneys fees
           applications.
     •     All relevant forms are available on our website at www.ca9.uscourts.gov under Forms
           or by telephoning (415) 355-7806.

Petition for a Writ of Certiorari
       •     Please refer to the Rules of the United States Supreme Court at
             www.supremecourt.gov

Counsel Listing in Published Opinions
     •     Please check counsel listing on the attached decision.
     •     If there are any errors in a published opinion, please send a letter in writing
           within 10 days to:
           ►      Thomson Reuters; 610 Opperman Drive; PO Box 64526; Eagan, MN 55123
                  (Attn: Jean Green, Senior Publications Coordinator);
            ►     and electronically file a copy of the letter via the appellate ECF system by using
                  “File Correspondence to Court,” or if you are an attorney exempted from using
                  the appellate ECF system, mail the Court one copy of the letter.




       Post Judgment Form - Rev. 12/2018                                                       3
                                                                                                                    (16 of 16)
       Case 3:13-cv-03451-WHA Document 357 Filed 09/02/20 Page 16 of 16




                         UNITED STATES COURT OF APPEALS
                              FOR THE NINTH CIRCUIT
                                 Form 10. Bill of Costs
      Instructions for this form: http://www.ca9.uscourts.gov/forms/form10instructions.pdf

9th Cir. Case Number(s)

Case Name
The Clerk is requested to award costs to (party name(s)):



I swear under penalty of perjury that the copies for which costs are requested were
actually and necessarily produced, and that the requested costs were actually
expended.
Signature                                                                 Date
(use “s/[typed name]” to sign electronically-filed documents)

                                                                          REQUESTED
COST TAXABLE
                                                                 (each column must be completed)
                                                        No. of      Pages per                           TOTAL
DOCUMENTS / FEE PAID                                                          Cost per Page
                                                        Copies        Copy                               COST

Excerpts of Record*                                                               $                 $

Principal Brief(s) (Opening Brief; Answering
Brief; 1st, 2nd , and/or 3rd Brief on Cross-Appeal;                               $                 $
Intervenor Brief)

Reply Brief / Cross-Appeal Reply Brief                                            $                 $


Supplemental Brief(s)                                                             $                 $


Petition for Review Docket Fee / Petition for Writ of Mandamus Docket Fee                           $


                                                                                       TOTAL: $

*Example: Calculate 4 copies of 3 volumes of excerpts of record that total 500 pages [Vol. 1 (10 pgs.) +
Vol. 2 (250 pgs.) + Vol. 3 (240 pgs.)] as:
No. of Copies: 4; Pages per Copy: 500; Cost per Page: $.10 (or actual cost IF less than $.10);
TOTAL: 4 x 500 x $.10 = $200.
                      Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 10                                                                                           Rev. 12/01/2018
